DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amend original claims 1, 3, 19 and 26 as follows:
1. (Currently amended) A computer-implemented method of generating a hierarchical acceleration structure to be used for intersection testing in a ray tracing system, the method comprising:
	determining nodes of the hierarchical acceleration structure, wherein each of the nodes represents a region in a scene, and wherein the nodes are linked to form the hierarchical acceleration structure; and
	storing data representing the hierarchical acceleration structure, wherein said stored data comprises, for each of a plurality of the nodes of the hierarchical acceleration structure, data representing the node,
	wherein the data representing a node defines the region represented by that node, and 
wherein at least one node of the hierarchical acceleration structure is an implicitly represented node, wherein data representing an implicitly represented node is not explicitly included as part of said stored data but can be inferred from said stored data, and can be inferred from said stored data using at least some of the data representing at least some of said plurality of the nodes of the hierarchical acceleration structure.

3. (Currently amended) The method of claim 1 [[2]] wherein said at least some of said plurality of the nodes of the hierarchical acceleration structure are nodes which are the descendants of the implicitly represented node at a particular level in the hierarchical acceleration structure. 

19. (Currently amended) A processing module implemented in hardware and configured to generate a hierarchical acceleration structure to be used for intersection testing in a ray tracing system, the processing module being configured to:
	determine nodes of the hierarchical acceleration structure, wherein each of the nodes represents a region in a scene, and wherein the nodes are linked to form the hierarchical acceleration structure; and
	cause data representing the hierarchical acceleration structure to be stored, wherein said stored data comprises, for each of a plurality of the nodes of the hierarchical acceleration structure, data representing the node,
	wherein the data representing a node defines the region represented by that node, and
wherein at least one node of the hierarchical acceleration structure is an implicitly represented node, wherein data representing an implicitly represented node is not explicitly included as part of said stored data but can be inferred from said stored data, and can be inferred from said stored data using at least some of the data representing at least some of said plurality of the nodes of the hierarchical acceleration structure.

26. (Currently amended) A computer readable storage medium having stored thereon an integrated circuit definition dataset that, when processed in an integrated circuit manufacturing system, configures the integrated circuit manufacturing system to manufacture a processing module which is configured to generate a hierarchical acceleration structure to be used for intersection testing in a ray tracing system, the processing module being configured to:
	determine nodes of the hierarchical acceleration structure, wherein each of the nodes represents a region in a scene, and wherein the nodes are linked to form the hierarchical acceleration structure; and
	cause data representing the hierarchical acceleration structure to be stored, wherein said stored data comprises, for each of a plurality of the nodes of the hierarchical acceleration structure, data representing the node; 
	wherein the data representing a node defines the region represented by that node, and
wherein at least one node of the hierarchical acceleration structure is an implicitly represented node, wherein data representing an implicitly represented node is not explicitly included as part of said stored data but can be inferred from said stored data and can be inferred from said stored data using at least some of the data representing at least some of said plurality of the nodes of the hierarchical acceleration structure.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 1, 19 and 26, Stich(US Patent 9,460,546) teaches a method of generating a hierarchical acceleration structure to be used for intersection testing in a ray tracing system (col. 4 lines 24-31 and col. 9 lines 9-15), and storing data representing the hierarchical acceleration structure, wherein said stored data comprises, for each of a plurality of the nodes of the hierarchical acceleration structure (col. 14 lines 7-18). However, Stich and related prior art fail to clearly teach the following limitations of claims 1, 19 and 26, wherein said stored data comprises, for each of a plurality of the nodes of the hierarchical acceleration structure, data representing the node, wherein the data representing a node defines the region represented by that node, and wherein at least one node of the hierarchical acceleration structure is an implicitly represented node, wherein data representing an implicitly represented node is not explicitly included as part of said stored data but can be inferred from said stored data, and can be inferred from said stored data using at least some of the data representing at least some of said plurality of the nodes of the hierarchical acceleration structure. Therefore claims 1, 3-14, 16-19, 22 and 26 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Authorized examiner’s amendment, provided above, with respect to claims are fully considered and place the application in condition for allowance. Therefore the previous 35 U.S.C. 101 rejection of claim 19, and the 35 U.S.C. 103 rejection of claims 1, 5, 16, 18-19, 22 and 26, have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649